       Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

 STEPHANIE WOOTEN,                                  §
         Plaintiff                                  §
                                                    §      CIVIL ACTION NO. 3:19-cv-00063
 VS.                                                §
                                                    §
 AMERICAN STRATEGIC                                 §
 INSURANCE CORPORATION,                             §
         Defendant                                  §

               JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER
             RULE 26(F) OF THE FEDERAL RULES OF CIVIL PROCEDURE

TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE:

        COME NOW, the Plaintiff, Stephanie Wooten (“Plaintiff”) and Defendant AMERICAN

STRATEGIC INSURANCE CORPORATION (“ASI” and/or “Defendant”), a Write-Your-Own (“WYO”)

Program carrier participating in the U.S. Government’s National Flood Insurance Program (“NFIP”),

pursuant to the National Flood Insurance Act of 1968 (“NFIA”), as amended (42 U.S.C. § 4001 et

seq.), and appearing in its “fiduciary” capacity as the “fiscal agent of the United States” (see 44 C.F.R.

§ 62.23(f); 42 U.S.C. §4071(a)(1)), for the purpose of jointly submitting this Joint Discovery/Case

Management Plan Under Rule 26(f) of the Federal Rules of Civil Procedure, and in support thereof,

respectfully represent to the Court as follows:

1.      State where and when the meeting of the parties required by Rule 26(f) was held, and
        identify the counsel who attended for each party.

        Counsel held the meeting required by Rule 26(f) via telephone on May 2, 2019 and

continued via various telephonic and email exchanges, by which the instant Joint Discovery/Case

Management Plan was agreed. The following counsel participated in said conference:

        Henry Roth participated on behalf of the Plaintiff, Stephanie Wooten.


                                                    1
      Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 2 of 11




       Claude F. Reynaud III participated on behalf of Defendant, ASI.

2.     List the cases related to this one that are pending in any state or federal court with the
       case number and court.

       None; there are no cases related to this one that are pending in any state or federal court.

3.     Briefly describe what this case is about.

       This is a breach of contract action by Plaintiff, Stephanie Wooten, for additional sums

alleged to be due and owed under a Standard Flood Insurance Policy (“SFIP”) (44 C.F.R. Pt. 61,

Appx. A(1)), Policy No. 0FLD260394, having coverage limits of $250,0000 for building coverage

and $100,000 for contents coverage, as issued by Defendant, ASI, in its capacity as a Write-Your-

Own (“WYO”) NFIP carrier pursuant to the NFIA.

       On or about August 27, 2017, Hurricane Harvey caused flood damages to the Plaintiff’s

dwelling. Plaintiff alleges that her home and personal property sustained flood damages for which

items were omitted and/or underpaid in the original adjuster’s estimate. Defendant maintains that

all covered and payable flood damages were paid by Defendant. These damages are the basis of the

present lawsuit.

4.     Specify the allegation of federal jurisdiction.

       This Court has original, exclusive jurisdiction over this matter pursuant to 42 U.S.C. § 4072.

In addition, this Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331

because the interpretation of the Standard Flood Insurance Policy (“SFIP”), a federal regulation,

creates numerous, substantial federal questions.

5.     Identify the parties who disagree and the reasons.

       The Parties agree to the jurisdiction of this Court.

6.     List anticipated additional parties that should be included, when they can be added,
       and by whom they are wanted.

       None; there are no anticipated additional parties that should be included.

                                                   2
      Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 3 of 11




7.     List anticipated interventions.

       None; there are no anticipated interventions.

8.     Describe class-action or collective-action issues.

       None; there are no class-action or collective-action issues.

9.     State whether each party represents that it has made the initial disclosures required
       by Rule 26(a). If not, describe the arrangements that have been made to complete the
       disclosures.

       The parties have not yet made their initial disclosures.

       The parties propose that a Rule 16 Scheduling Order be issued in accordance with the

Federal Rules of Civil Procedure, and that there be an exchange of initial disclosures as required by

Rule 26(a) within 14 days of the entry of this Court’s Order. In the event this Court should

ultimately enter an Order adopting the Initial Discovery Protocols for First-Party Insurance Property

Damage Cases Arising From Disasters (the “Disaster Protocols”), as has previously been suggested

by this Court, then the parties agree to, and will exchange their initial disclosures pursuant to, and

within the time frames prescribed by, said Disaster Protocols. In any event, Defendant is open and

willing to review and consider all information and documentation produced by the Plaintiff to

determine if additional U.S. Treasury funds are due and owing pursuant to the terms and conditions

of Plaintiff’s SFIP, the applicable NFIP rules and regulations and FEMA guidance.

10.    Describe the proposed agreed discovery plan, including:

       A.      Responses to all the matters raised in Rule 26(f).

               The parties have no substantive issues on the matters raised in Rule 26(f) at this time.

       The parties believe that discovery can be completed within roughly ten (10) months of the

       scheduled Rule 16 conference, or by March 20, 2020.




                                                  3
Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 4 of 11




 B.     When and to whom the Plaintiff anticipates it may send interrogatories.

        Plaintiff will propound Interrogatories and Requests for Production to Defendant

 within 14 days of receiving Defendant’s Rule 26 Disclosures.

 C.     When and to whom the defendant anticipates it may send interrogatories.

        If Plaintiff fails to produce sufficient documentation to support her claims for

 additional U.S. Treasury dollars with her Rule 26 initial disclosures, then Defendant

 anticipates sending interrogatories, requests for production, and, possibly, requests for

 admissions to Plaintiff.

 D.     Of whom and by when the Plaintiff anticipates taking oral depositions.

        Plaintiff anticipates taking the oral depositions of Defendant’s corporate

 representative, the independent adjuster who inspected the property, and a corporate

 representative of the adjusting company responsible for preparing Plaintiff’s original

 estimate. In addition, should the Defendant retain any experts, such as an engineer or

 contractor, Plaintiff anticipates taking those depositions.

 E.     Of whom and by when the defendant anticipates taking oral depositions.

        Defendant anticipates taking depositions of persons with relevant knowledge of the

 facts and circumstances of the incident in question, including Plaintiff, and any and all

 contractor(s) or other expert(s) the parties intend to call at trial. Defendant proposes a

 discovery deadline of March 20, 2020.




                                            4
      Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 5 of 11




       F.      When the plaintiff (or the party with the burden of proof on an issue) will be
               able to designate experts and provide the reports required by Rule 26(a)(2)(B),
               and when the opposing party will be able to designate responsive experts and
               provide their reports.

               i.      PLAINTIFF’S RESPONSE:

               Plaintiff shall designate experts and provide the reports within 120 days of the entry

       of this Court’s Order.

               ii.     DEFENDANT’S RESPONSE:

               Defendant will designate and issue experts and expert reports 30 days from the date

       of Plaintiff’s designation, if necessary.

       G.      List expert depositions the plaintiff (or party with the burden of proof on an
               issue) anticipates taking and their anticipated complete date. See Rule
               26(a)(2)(B) (expert report).

               Plaintiff anticipates deposing the Defendant’s designated experts by the close of

       discovery.

       H.      List expert depositions the defendant (or opposing party) anticipates taking
               and their anticipated complete date. See Rule 26(a)(2)(B) (expert report).

               Defendant anticipates taking depositions of any and all contractor(s) or other expert(s)

       the Plaintiff identifies and/or intends to call at trial. Defendant proposes a discovery deadline

       of March 20, 2020.

11.    If the parties are not agreed on a part of the discovery plan, describe the separate views
       and proposals of each party.

       PLAINTIFF’S RESPONSE:

       Plaintiff will conduct discovery in compliance with the Federal Rules of Civil Procedure,

and in the event this Court should adopt the Disaster Protocols, then Plaintiff will abide by the same.




                                                   5
      Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 6 of 11




       DEFENDANT’S RESPONSE:

       Defendant will conduct discovery pursuant to the Federal Rules of Civil Procedure as

necessary to ensure compliance with federal law, including, but not limited to, being in a position

to review and verify the Plaintiff’s claim consistent with 44 C.F.R. 62.23(i)(2). Otherwise, and in

any event, Defendant remains open and willing to review and consider all information and

documentation produced by the Plaintiff to determine if additional U.S. Treasury funds are due and

owing pursuant to the terms and conditions of the Plaintiff’s SFIP, the applicable NFIP rules and

regulations and FEMA guidance.

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       PLAINTIFF’S RESPONSE:

       Plaintiff anticipates sending Notices of Records Deposition and subpoenas to the

independent adjuster who inspected Plaintiff’s property, and to the adjusting company within 14

days of receiving the Defendant’s Rule 26 Disclosures.

       DEFENDANT’S RESPONSE:

       There is no discovery beyond initial disclosures that have been undertaken to date.

13.    State the date the planned discovery can reasonably be completed.

       The parties agree that discovery can reasonably be completed by March 20, 2020.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.

       The parties agree to conduct voluntary settlement negotiations following completion of

preliminary factual discovery, including the possibility of participating in mediation and/or a

settlement conference before the Magistrate Judge.




                                                6
      Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 7 of 11




15.    From the attorneys’ discussion with their client(s), state the alternative dispute
       resolution techniques that are reasonably suitable, and state when such a technique
       may be effectively used in this case.

       PLAINTIFF’S RESPONSE:

       Plaintiff believes that early resolution is very possible provided the Defendant fully rewrites

the original substandard adjuster’s report incorporating proper pricing guidelines, incorporating

documents provided during initial disclosures, and addressing omitted and underpriced flood

damaged items. The parties can then make good faith settlement demands and offers supported by

each party’s full and complete rewritten adjustment. Plaintiff is amendable to informal settlement

negotiations, magistrate settlement conferences, or formal mediation, provided that the Defendant

agrees to provide supporting fully rewritten estimates in support of its position.

       DEFENDANT’S RESPONSE:

       Defendant is open and willing to review and consider all information and documentation

produced by Plaintiff during the course of discovery to determine if additional U.S. Treasury funds

are owed pursuant to the terms and conditions of the Plaintiff’s SFIP, the applicable NFIP rules and

regulations, and FEMA guidance. In addition, Defendant is open to mediation and/or a settlement

conference once sufficient discovery is completed, including the opportunity to inspect the subject

property.

16.    Magistrate judges may now hear jury and non-jury trials. Indicate the parties’ joint
       position on a trial before a magistrate judge.

       PLAINTIFF’S RESPONSE:

       Plaintiff consents to trial by Magistrate Judge.

       DEFENDANT’S RESPONSE:

       Defendant does not agree to trial by Magistrate Judge at this time.




                                                  7
      Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 8 of 11




17.    State whether a jury demand has been made and if it was made on time.

       No jury demand has been made or will be made. Further, Defendant avers that Plaintiff is

not entitled to a jury trial for claims made under the SFIP and against a federal fiscal intermediary.

See Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d. 397 (5th Cir. 2012).

18.    Specify the number of hours it will take to present the evidence in this case.

       The evidence in this case should be completed in 48 hours.

19.    List pending motions that could be ruled on at the initial pretrial and scheduling
       conference.

       None; there are no motions pending at this time.

20.    List other pending motions.

       There are no motions pending at this time.

21.    List issues or matters, including discovery, that should be addressed at the conference.

       None at this time.

22.    Certify that all parties have filed Disclosure of Interested Parties as directed in the
       Order for Conference and Disclosure of Interested Parties, listing the date of filing for
       original and any amendments.

       Both parties have filed their respective Certificates of Interested Parties as directed by the

Court. Defendant filed its Certificate of Interested Parties on February 28, 2019, and Plaintiff filed

her Certificate of Interested Parties on March 6, 2019.

23.    List the names, bar numbers, addresses, email addresses, and telephone numbers of
       all counsel.

           1. Counsel for Plaintiff, Stephanie Wooten
              Phillip N. Sanov, Tx. Bar No. 17635950
              John D. Carter, La. Bar No. 24334, Fed. ID 1058771
              Rajan Pandit, La Bar No. 32215, Fed. ID 1070660
              Pandit Law Firm, LLC
              One Galleria Tower
              2700 Post Oak Blvd., 21st Floor
              Houston, TX 77056
              Tel: (800) 615-3046

                                                  8
Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 9 of 11




       Fax: (504) 313-3820
       Email: psanov@panditlaw.com
              JCarter@panditlaw.com
              raj@panditlaw.com

 2.    Counsel for Defendant, American Strategic Insurance Corporation
       Bradley K. Jones
       State Bar No. 24060041
       BAKER & HOSTETLER, LLP
       811 Main St., Suite 1100
       Houston, Texas 77002
       P: (713) 751-1600; F: (713) 751-1717
       Email: bkjones@bakerlaw.com

 3.    Counsel for Defendant, American Strategic Insurance Corporation
       Claude F. Reynaud III
       NIELSEN & TREAS, LLC
       3838 North Causeway Blvd., Suite 2850
       Metairie, LA 70002
       P: (504) 837-2500; Fax: (504) 832-9165
       Email: creynaud@nct-law.com

 4.    Counsel for Defendant, American Strategic Insurance Corporation
       Deani Beard Milano
       NIELSEN & TREAS, LLC
       3838 North Causeway Blvd., Suite 2850
       Metairie, LA 70002
       P: (504) 837-2500; Fax: (504) 832-9165
       Email: dmilano@nct-law.com

 Dated: May 3, 2019
                                   Respectfully submitted,

                                   NIELSEN & TREAS, LLC

                                   /s/ Claude F. Reynaud III
                                   Claude F. Reynaud III
                                   USDC SDTX #3335333
                                   Louisiana State Bar #31534
                                   Deani Beard Milano
                                   USDC SDTX #365623
                                   Louisiana State Bar #24358
                                   3838 N. Causeway Boulevard, Suite 2850
                                   Metairie, Louisiana 70002
                                   Telephone: (504) 837-2500
                                   Facsimile: (504) 832-9165
                                   Email: dmilano@nt-lawfirm.com

                                      9
Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 10 of 11




                               Email: creynaud@ntlawfirm.com

                               and

                               BAKER & HOSTETLER, LLP

                               /s/ Bradley K. Jones
                               Douglas D. D’Arche
                               State Bar No. 00793582
                               Bradley K. Jones
                               State Bar No. 24060041
                               811 Main St., Suite 1100
                               Houston, Texas 77002
                               Telephone: (713) 751-1600
                               Facsimile: (713) 751-1717
                               E-mail: ddarche@bakerlaw.com
                               bkjones@bakerlaw.com

                               COUNSEL FOR DEFENDANT, AMERICAN
                               STRATEGIC INSURANCE CORPORATION

                               AND

                               PANDIT LAW FIRM, LLC

                               By:     /s/ Phillip N. Sanov
                                      Phillip N. Sanov Tx. Bar No. 17635950
                                      Rajan Pandit La. Bar No. 32215
                                                         Fed. ID 1070660
                                      John D. Carter La. Bar No. 24334
                                                         Fed ID 1058771
                                      One Galleria Tower
                                      2700 Oak Post Blvd., 21st Floor
                                      Houston, TX 77056
                                      Telephone: (800) 615-3046
                                      Facsimile: (504) 313-3820
                                      psanov@panditlaw.com

                               COUNSEL FOR PLAINTIFF,
                               STEPHANIE WOOTEN




                                 10
     Case 3:19-cv-00063 Document 10 Filed on 05/03/19 in TXSD Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019, copies of this pleading have been served upon all
parties or their attorneys contemporaneously with or before the filing of this pleading, in a manner
authorized by Federal Rule of Civil Procedure 5(b)(1), using the CM/ECF system, which will send
notice of electronic filing:

                                             /s/ Claude F. Reynaud III
                                             Claude F. Reynaud III




                                                11
